Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/2022 has been entered. 

DETAILED ACTION
This action is responsive to the Amendment filed with an RCE on 4/4/2022.  Claims 1, 8 and 15 have been amended.  Claims 1-20 are pending in the case.  Claims 1, 8 and 15 are independent claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered and are persuasive.  Previous rejection is withdrawn.  A new reference is used and the current arguments do not apply to the newly cited reference that renders the claims obvious.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20090036108 A1) in view of “How to use your iPhone while on a phone call”, 10/30/2019, https://www.howtogeek.com/444758/how-to-use-your-iphone-while-on-a-phone-call/, hereinafter “iPhone”.
Referring to claims 1, 8 and 15, Cho discloses a computer-implemented method performed by one or more processors of a user device, the method comprising: 
executing a first application, the first application generating a first audio output from one or more multimedia content items; ([0017] of Cho, input first operation start command to run a first application and [0019] of Cho, key button is inputted using input unit to control/execute the operation of a second application and [0020] of Cho, first application is an audio playback application where the audio plays a sound output if the application is the audio playback application [0021])
providing the first audio output to an audio playback function of the user device; ([0017] of Cho, input first operation start command to run a first application and play it in the foreground and [0019] of Cho, key button is inputted using input unit to control/execute the operation of a second application and [0020] of Cho, first application is an audio playback application where the audio plays a sound output if the application is the audio playback application [0021])
causing the audio playback function to reproduce the first audio output; ([0017] of Cho, input first operation start command to run a first application and play it in the foreground and [0019] of Cho, key button is inputted using input unit to control/execute the operation of a second application and [0020] of Cho, first application is an audio playback application where the audio plays a sound output if the application is the audio playback application [0021])
providing the first [media output] to a display function of the user device; ([0046] of Cho, “The display unit 130 displays the operation status, application-running screen, time information and received messages of the portable terminal 100. The display unit 130 can be, for example, an LCD screen.”)
detecting a user request to execute a second application, ([0019] of Cho, key button is inputted using input unit to control/execute the operation of a second application) the second application being configured to generate a second audio output; ([0021] of Cho, first and second application are audio playback applications)
upon detecting the user request, executing the second application; ([0019] of Cho, key button is inputted using input unit to control/execute the operation of a second application)
providing the second audio output of the second application to the audio playback function of the user device; ([0021] of Cho, first and second application are audio playback applications which provide a sound/audio output through an sound output unit).
Even though [0088]-[0094] of Cho discloses while an audio application is running/first audio playback of the first application, if the phone call comes in and user picks up, the system can choose to execute the phone communication under predetermined condition, such as mute the first audio playback of the first application, and allow the system to execute the second audio playback of the second application, e.g., allow phone communication of the phone application, but Cho does not specifically disclose the first application generating audio output “and a first video output” and “causing the audio playback function to reproduce the second audio output of the second application while the display function of the user device causes display of the first video output of the first application.” 
However, iPhone discloses having “video output” and “causing the audio playback function to reproduce the second audio output of the second application while the display function of the user device causes display of the first video output of the first application.”  (iPhone discloses that user can take phone call and communicate through phone while watching video or play games, or take photos etc.. see page 3-4 of iPhone)
Cho and iPhone are analogous art because both references concern audio playback control with multiple sources of audio output.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cho’s resolving multiple audio output with allowing the user to execute original application while executing another application taught by iPhone.  The motivation for doing so would have been to allow the user to multi-task and deal with multiple application at once to improve efficiency.

 	Referring to claims 2, 9 and 16, Cho in view of iPhone disclose the computer-implemented method of claim 1, wherein causing the audio playback function to reproduce the second audio output further includes causing the audio playback function to discard the first audio output.  (Fig. 6 and [0086]-[0092] of Cho, if the current-running application/first application (e.g., audio file playback) receives another audio output, such as a mobile communication of receiving second audio output of bell sound, under different condition, user can manually set for audio file playback to be muted/volume set to 0, hence discard the audio output)

 	Referring to claims 3, 10 and 17, Cho in view of iPhone disclose the computer-implemented method of claim 1, wherein causing the audio playback function to reproduce the second audio output further includes ceasing to provide the first audio output to the audio playback function.  (Fig. 6 and [0086]-[0092] of Cho, if the current-running application/first application (e.g., audio file playback) receives another audio output, such as a mobile communication of receiving second audio output of bell sound, under different condition, user can manually set for audio file playback to be temporarily stopped/ceased)

 	Referring to claims 4, 11 and 18, Cho in view of iPhone disclose the computer-implemented method of claim 1, further comprising: causing the display function to reproduce the first video output.  (iPhone discloses that user can take phone call and communicate through phone while watching video or play games, or take photos etc.. see page 3-4 of iPhone)

Claims 5-7, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20090036108 A1) in view of “How to use your iPhone while on a phone call”, 10/30/2019, https://www.howtogeek.com/444758/how-to-use-your-iphone-while-on-a-phone-call/, hereinafter “iPhone” and in further view of Heo (US 7586549 B2).
 	Referring to claims 5, 12 and 19, Cho in view of iPhone disclose the computer-implemented method of claim 1.  Cho in view of iPhone do not specifically disclose “wherein providing the first video output to the display function of the user device further comprises: upon detecting the user request, determining whether the first application further generates a first subtitle output from the multimedia content items; and 24Docket No. 4218.984US1when first subtitle output is generated corresponding to the first video output, providing the first subtitle output to the display function of the user device for display over the first video output.”  
However, Heo discloses providing the first video output to the display function of the user device further comprises: upon detecting the user request, determining whether the first application further generates a first subtitle output from the multimedia content items; and 24Docket No. 4218.984US1when first subtitle output is generated corresponding to the first video output, providing the first subtitle output to the display function of the user device for display over the first video output (Figs. 5-6 and col. 4, line 30-col. 5, line 17 of Heo, when the surrounding noise, e.g., second application is greater than selected volume of the first video application output, e.g., during one of the conditions discussed above, the application volume can be set to 0/mute, caption/subtitle is automatically turned on to be displayed on the video)
 	Cho and iPhone and Heo are analogous art because both references concern audio playback control with multiple sources of audio output.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cho’s resolving multiple audio output with allowing the user to execute original application while executing another application taught by iPhone and resolving audio output produced by video as well as other types of audio outputs while on another audio application as taught by Heo.  The motivation for doing so would have been resolve issue when the user can no longer hear one audio output vs. another audio output and put up caption for the user so the user can still get the content of the audio that is not loud enough to hear.  Col. 1, line 66-col. 2, line 9 of Heo.

 	Referring to claims 6, 13 and 20, Cho in view of iPhone and Heo disclose the computer-implemented method of claim 5, further comprising: determining whether a user input to alter audio playback of the user device is received; and upon determining that the user input has been received, ceasing to provide the second audio output to the audio playback function and causing the audio playback function to reproduce the first audio output.  ([0030] of Cho, “The application management control unit can control the application controlled by the foreground control unit and the application controlled by the background control unit to switch with each other, if the input control unit generates and outputs a mode conversion command in accordance with a predetermined key button input.” Hence, application audio output can be switched to be played in the foreground vs. background with user input to change the conversion command, as an example, in Fig. 5 and [0079]-[0083] of Cho, first and second application both are audio play back application ([0021] of Cho) can be switched to play in the foreground vs. background by manual user input or automatic based on predetermined conditions, as discussed above in [0086]-[0092] of Cho)

 	Referring to claims 7 and 14, Cho in view of iPhone and Heo disclose the computer-implemented method of claim 6, further comprising ceasing to provide the first subtitle output to the display function upon determining that the user input has been received.  (Figs. 5-6 and col. 4, line 30-col. 5, line 17 of Heo, when the surrounding noise, e.g., second application is greater than selected volume of the first video application output, e.g., during one of the conditions discussed above, the application volume can be set to 0/mute, caption/subtitle is manually turned on/off to be displayed on the video)

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coffman (US 20210011588 A1):  The present disclosure generally relates to interfaces and techniques for media playback on one or more devices. In accordance with some embodiments, an electronic device includes a display, one or more processors, and memory. The electronic device receives user input and, in response to receiving the user input, displays, on the display, a multi-device interface that includes: one or more indicators associated with a plurality of available playback devices that are connected to the device and available to initiate playback of media from the device, and a media playback status of the plurality of available playback devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIMEI JIANG/Examiner, Art Unit 2145